 



EXHIBIT 10.22
AMENDMENT 1 TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     THIS AMENDMENT 1 TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Amendment”)
is entered into effective as of the 7th day of November, 2007, by and between
Maneesh Arora (“Employee”) and Third Wave Technologies, Inc., a Delaware
corporation (“Company”).
     WHEREAS, the Company currently employs Employee pursuant to an Amended and
Restated Employment Agreement dated as of March 12, 2007 (the “Agreement”); and
     WHEREAS, the Company and the Employee wish to amend the Agreement as set
forth herein.
     NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereinafter set forth, and other good and valuable consideration, the receipt
and legal sufficiency of which are hereby acknowledged, the parties agree as
follows:
     1. Defined Terms. Capitalized terms used and not otherwise defined in this
Amendment shall have the meanings ascribed to them in the Agreement.
     2. Amendments to Provide Acceleration of Vesting of Equity Awards upon
Death or Disability.
          A. The last sentence of Section 3.4 of the Agreement shall be, and
hereby is, deleted in its entirety and replaced with the following sentence:
All options and other equity rights granted to Employee shall vest in equal
installments over the four-year period commencing with the date of grant of such
options or rights, subject to the acceleration of vesting (i) as described in
Section 6.3 hereof, (ii) as described in Section 7.2(b) hereof, and (iii) as may
be set forth in the grant agreements issued by the Company, as amended,
provided, that in the event of a conflict between any grant agreement and this
Agreement, this Agreement shall control.
          B. The first sentence of Section 6.3 of the Agreement shall be, and
hereby is, deleted in its entirety and replaced with the following sentence:
Notwithstanding Section 2, in the event of the death or Disability (defined
herein) of Employee during the Employment Term, (i) Employee’s employment and
this Agreement shall immediately and automatically terminate, (ii) the Company
shall pay Employee (or in the case of death, employee’s designated beneficiary)
Base Salary and accrued but unpaid bonuses, in each case up to the date of
termination, and (iii) all equity awards granted to Employee, whether stock
options or stock purchase rights under the Company’s equity compensation plan,
or other equity awards, that

 



--------------------------------------------------------------------------------



 



are unvested at the time of termination shall immediately become fully vested
and exercisable upon such termination.
          3. Amendments to Clarify Language of Section 7.3. The second sentence
of Section 7.3 of the Agreement shall be, and hereby is, deleted in its entirety
and replaced with the following sentence:
Moreover, the Employee’s rights to receive payments and benefits pursuant to
Sections 7.1 and 7.2 (including, without limitation, the right to payments under
the Company’s equity plans and LTIPs) are conditioned on the Employee’s ongoing
compliance with his obligations as described in Section 8 hereof.
          4. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
          5. Full Force and Effect. Except as amended hereby, the Agreement
remains in full force and effect and is hereby ratified, confirmed and approved.
[signatures appear on next page]

2



--------------------------------------------------------------------------------



 



          The parties hereto have executed this Amendment as of the date first
written above.

             
 
  /s/ Maneesh Arora                       Maneesh Arora    
 
                Third Wave Technologies, Inc.    
 
           
 
  By:   /s/ Kevin T. Conroy    
 
     
 
Kevin T. Conroy, President and CEO    

3